DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hồng-Vinh Nguyễn (Applicant’s attorney) on 2022 March 22.
The application has been amended as follows: 
Claim 1 is amended as follows:
1.	A cooling system for a nozzle or a barrel, comprising:
	a sleeve having a central bore, the sleeve being removably secured in direct contact with the nozzle or the barrel to enable heat transfer between the nozzle or the barrel and the sleeve;
	a plurality of fins disposed along a length of an exterior surface of the sleeve with a spacing between each of the fins, the fins extending radially [[from]] around the central bore and enabling radiative dissipation of heat from the nozzle or the barrel;
	a channel formed inside of the sleeve along the length of the sleeve, the channel having a channel opening at a first end of the sleeve;
	a tube configured to be placed into the channel via the opening, wherein the tube comprises a plurality of perforations along a length of the tube, each of the perforations being configured to be aligned with a respective spacing of the spacings between the fins to enable a cooling medium to be ejected from the tube to flow across the fins; and 
the cooling medium to be injected into the tube.
Claim 4 is CANCELED
Claim 5 is amended as follows:
5.	The system of claim [[4]] 1, wherein the perforations have different sizes, with a first perforation closest to the inlet having a smallest size, and a last perforation farthest from the inlet having a largest size.
Claim 8 is CANCELED
Claim 9 is CANCELED
Claim 10 is amended as follows:
10.	A method for fabricating a cooling system for a nozzle or a barrel according to claim 1, the method comprising:
	forming [[a]] the sleeve having [[a]] the central bore
	arranging [[a]] the plurality of fins along [[a]] the length of the sleeve 
	forming [[a]] the channel along the length of the sleeve
	forming [[a]] the tube to be placed into the channel opening; and
	forming [[an]] the inlet on the first end of the sleeve
Claim 13 is amended as follows:
13.	The method of claim 10, further comprising:
the plurality of perforations along [[a]] the length of the tube
Claim 17 is CANCELED
Claim 18 is CANCELED
Claim 19 is CANCELED
Claim 20 is CANCELED

Allowable Subject Matter
Claims 1-3, 5-7, and 10-16 are allowed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“removable securing means”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763